Title: The American Commissioners to Gentlemen at Nantes, 9 February 1778 [i.e., 1779]
From: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John
To: Gentlemen at Nantes


Gentlemen
Passy Feb. 9. 1778. [i.e., 1779]
We have the Honour to inclose, you, a Letter just received from his Excellency the Comte De Vergennes, containing as We Suppose the final Answer of his Exellency, the Minister of Marine, to the applications, for a Convoy.

We wish you may be able to derive Advantage from it: & are with great Respect and Esteem, &c
Messrs John Lloyd &c
